DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 includes both the terms “connection ports” and “connection portions”.  It is unclear from both the claims and the specification whether these limitations refer to the same or different elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Japanese patent document number JP H3-276883 A to Shimizu.

Regarding claim 1, Shimizu discloses a work vehicle (see Fig. 3) comprising: 
	a wheel supporting member (10) that is supported by a vehicle body frame that includes left and right side members (machine frames 4, Fig. 1); 
	left and right steerable wheels (left and right front wheels 3) that are supported by the wheel supporting member so as to be steerable; and 
	a steering mechanism that includes a power steering unit (power steering unit 17) and that steers the left and right steerable wheels, wherein the power steering unit is located near the wheel supporting member such that at least a portion of the power steering unit is located between the left and right side members (power steering unit 17 provided in the front ends of the machine frames 4 and 4, Paragraph [0001] and Fig. 1);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, in view of European patent document number EP 2 221 234 A2 to Young et al. (hereinafter referred to as Young).

Regarding claim 2, Shimizu discloses the work vehicle according to claim 1, but does not disclose wherein the power steering unit includes a hydraulic steering cylinder that is linked to the left and right steerable wheels, and an oil pressure control unit that controls oil pressure that is applied to the steering cylinder, and the oil pressure control unit is supported by the vehicle body frame so as to be located between the left and right side members.
	Young discloses a hybrid steering system comprising a power steering unit including a hydraulic steering cylinder (pair of cylinders 60a and 60b) that is linked to the left and right steerable wheels (hubs 17a and 17b), and an oil pressure control unit (hydraulic steering actuator assembly 30) that controls oil pressure that is applied to the steering cylinder, and the oil pressure control unit is supported by the vehicle body frame so as to be located between the left and right side members (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a hydraulic power steering unit with the work vehicle of Shimizu, to provide industrial amounts power to the work vehicle.

Allowable Subject Matter
Claims 3 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art does not disclose the work vehicle according to claim 2 singly or in combination and further comprising: 
	a steering wheel for manual steering; and 
	an automatic driving electronic control system for automatically driving the vehicle body, wherein the oil pressure control unit includes a pilot type steering valve that controls the flow of oil to the steering cylinder, a manual type first pilot valve that controls the pilot flow amount for the steering valve according to the amount of operation performed to rotate the steering wheel, and an electric type second pilot valve that controls the pilot flow amount for the steering valve based on a control instruction from the electronic control system.   While Shimizu does not disclose any valve, Young only discloses one pilot valve.  Claim 4 depends from claim 3, and therefore would also be allowable.

Regarding claim 5, the Shimizu disclose the work vehicle according to claims 1, and Shimizu, modified by Young, disclose the work vehicle of claim 2.  However, neither Shimizu, nor Young disclose the work vehicle comprising: 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 9,796,406 B2		to	Takagi et al.	Electric Power Steering Unit with Offset Link Mechanism
	US 2015/0021116 A1	to	Young et al.	Steering Arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611              

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611